Citation Nr: 0838254	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  94-12 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for the service-connected dermatitis of the head, 
face, neck, and chest. 

2.  Entitlement to a permanent and total rating for pension 
purposes, to include on an extraschedular basis pursuant to 
38 C.F.R. § 3.321(b)(2). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
February 1978 and March 1980 to March 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.   

In May 1999 and July 2004 the Board remanded the issues on 
appeal for further development.  

In October 1997, the veteran testified at the RO before a 
member of the Board who later left the Board.  In February 
1999 the Board asked the veteran if he would like another 
hearing; however, the veteran did not request another Board 
hearing therefore, the Board will proceed with the transcript 
of the October 1997 hearing as part of the record.  See 
38 U.S.C.A. § 7107(c) (West 2002). 

The permanent and total rating for pension purposes, to 
include on an extraschedular basis pursuant to 38 C.F.R. 
§ 3.321(b)(2), is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The veteran's service-connected disability of dermatitis 
of the head, face, neck, and chest is not manifested by 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  Nor is it manifested by coverage of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected; or by the need for systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  


CONCLUSION OF LAW

The criteria for the assignment of an increased rating in 
excess of 10 percent for the service-connected dermatitis of 
the head, face, neck, and chest have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.118 including Diagnostic Code 7806.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In June 20003, after the rating decision on appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the July 2003 Supplemental Statement of 
the Case (SSOC). 

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the June 2003 letter, an August 
2004 letter, and a January 2008 letter satisfy the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The June 2003, August 2004, and January 2008 letters advised 
the veteran that VA is responsible for getting relevant 
records from any Federal Agency including medical records 
from the military, VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration.  The letters also advised the veteran that VA 
must make reasonable efforts to help the veteran get relevant 
records not held by any Federal agency, including State or 
local governments, private doctors and hospitals, or current 
or former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the July 2003 Supplemental 
Statement of the Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in January 2008.  Further, the Board's decision 
herein denies the claim for increased rating, so no effective 
date is being assigned.  Therefore, there is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
        
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the June 2003, August 
2004, and January 2008 VCAA letters were in substantial 
compliance with the first and fourth requirements of Vazquez-
Flores to the extent that the veteran was notified that he 
needed to submit evidence of worsening that could include 
specific medical evidence, as well as lay evidence from other 
individuals.

The Board is aware that the June 2003, August 2004, and 
January 2008 VCAA letters did not provide the type of 
notification set forth in the second and third requirements 
of Vazquez-Flores.  However, the veteran's August 2000, May 
2003, and August 2004 VA examination involved studies that 
paralleled the relevant diagnostic criteria.  These studies, 
as well as the veteran's access to his VA examination reports 
(indicated in his representative's October 2008 statement, as 
the claims file had been reviewed by the representative), 
reflect that a reasonable person could have been expected to 
understand in this case what was needed to substantiate the 
claim.  Moreover, as the veteran discussed his service-
connected disability in terms of relevant symptomatology in 
his October 1997 Board testimony, and as he described the 
functional effects of his disabilities on his everyday life 
in support of his claims during his examinations, the Board 
is satisfied that he had actual knowledge of what was 
necessary to substantiate the claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).  

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the July 2003 Supplemental 
Statement of the Case was followed up by Supplemental 
Statement of the Cases in August 2003 and June 2008, 
representing VA action that served to render any pre-
adjudicatory notice error non-prejudicial.  Vazquez-Flores.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded VA examinations in August 2000, May 
2003, and August 2004. 

The veteran has also been afforded a hearing before the 
Board.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
for the service-connected disability of dermatitis of the 
head, face, neck, and chest.


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2007).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The October 1996 RO rating decision continued the veteran's 
10 percent disability rating for his service-connected 
dermatitis of the head, face, neck, and chest.  The Board 
notes that the veteran is already separately service-
connected for a scar of the left upper lip, scar above the 
left eyebrow, scar of the occipital area, and scar of the 
upper lip and those scars are not before the Board at this 
time and they will not be considered in the decision herein 
below.  

During the pendency of this appeal, the diagnostic criteria 
for evaluating skin disorders, including 38 C.F.R. § 4.118, 
Diagnostic Code 7806, have been substantially revised.  These 
revisions were effectuated as of August 30, 2002.  

Under the now-deleted provisions of 38 U.S.C.A. § 4.118, 
Diagnostic Code 7806 (2001), effective through August 29, 
2002:  

A no percent evaluation was warranted for eczema with slight, 
if any, exfoliation, exudation, or itching, if on a non-
exposed surface or small area. 

A 10 percent evaluation contemplated exfoliation, exudation, 
or itching, if involving an exposed surface or extensive 
area.  

A 30 percent evaluation was in order for constant exudation 
or itching, extensive lesions, or marked disfigurement.  

A 50 percent evaluation was warranted for ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant eczema.  

Under the revised provisions of 38 U.S.C.A. § 4.118, 
Diagnostic Code 7806, effective from August 30, 2002: 

A no percent evaluation contemplates less than five percent 
of the entire body or less than five percent of exposed areas 
affected, and no more than topical therapy required during 
the past 12-month period.  

A 10 percent evaluation is warranted for cases with at least 
five percent, but less than 20 percent of the entire body, or 
at least five percent, but less than 20 percent, of exposed 
areas affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  

A 30 percent evaluation is assigned in cases of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected; or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  

A 60 percent evaluation is warranted in cases of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  

The Board notes that where a law or regulation changes after 
a claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies, unless Congress provided 
otherwise or permitted VA to do otherwise, and VA does so.  
Marcoux v. Brown, 9 Vet. App. 289 (1996); VAOPGCREC 11-97 
(Mar. 24, 1997).  However, revised statutory or regulatory 
provisions may not be applied to any time period prior to the 
effective date of the change.  38  U.S.C.A. § 7104(c) (West 
2002); VAOPGCPREC 3-2000 (April 10, 2000); Rhodan v. West, 12 
Vet. App. 55, 57 (1998).

At the veteran's August 2000 VA examination it was noted that 
he had small areas, about 5 to 6 mm in size, scattered over 
his back that were diagnosed as eczema.  There were similar 
lesions on his chest that were scattered through the chest 
hair and fluctuated in size from 3 mm to 7 or 8 mm; however, 
they were not visible to the eye.  They were also puritic and 
occasionally slightly painful.  There was also evidence of 
exfoliation and crusting.  An area on the right side of his 
face, within the beard, was exfoliating, and had a 3/4 inch 
circumference.  He treated his eczema with bacitracin. 

The veteran had a VA skin examination in May 2003 where he 
reported that he used fluocindone acetate scalp ointment.  He 
stated that his eczema constantly itched and burned.  His 
chest and back revealed multiple areas of eczematous patches, 
some excoriated, which ranged from .5 to 1.5 cm in diameter.  
The skin between and underlying appeared to be scarred from 
previous patches, or affected by tinea versicolor or a 
variant thereof.  In addition he had a large patch on either 
cheek at the jaw line which was approximately 3.5 x 2 cm and 
was firm to touch.  

At the veteran's July 2003 VA examination he reported that it 
itched and burned constantly and was worse in the winter then 
the summer.  When it was very active he had difficulty lying 
on his back.  He also had a similar distribution on his 
chest, although the chest came and went much more then on his 
back.  Examination of his chest and back revealed multiple 
areas of erythematous patches, some were excoriated ranging 
from .5 to 1.5 cm in diameter.  He also had a large patches 
on either cheek at the jaw line that were 3.5 x 2 cm and were 
eczematous plaques that were firm to the touch.  The VA 
examiner stated that his current eczema was unchanged from 
his May 2003 VA examination. 

The veteran had a VA examination in August 2004 where he 
stated he treated his lesions with Vaseline.  He stated that 
1 1/2 years prior he was given a prescription of nystatin; 
however, he had not used it in months.  He had a whitish hard 
lesion on his right cheek that was .75 in x 1.5 in.  He also 
had a dozen small darker lesions on his back that were not 
eczema but dark papules that were without scaling or 
excoriation.  They measured .25 in. in diameter or less.  The 
total of these lesions represented less than 1% of total body 
surface and 1-2% of visible body surface.  

The veteran testified that when he shaved his face he broke 
out and that he had scabs with little black crust.  He also 
testified that if he rubbed too hard they would fall off.  He 
testified that he used antibiotics. 

After review of the VA examination results and the veteran's 
statements, the Board finds that, under the old criteria, the 
service-connected dermatitis of the head, face, neck, and 
chest does not meet the criteria for a 30 percent disability 
rating, since there was no demonstrated constant exudation or 
itching, extensive lesions, or marked disfigurement.  

The Board also finds that, under the new criteria, the 
service-connected dermatitis of the head, face, neck, and 
chest does not meet the requirement for a higher evaluation.  
A 30 percent disability rating is not assignable since there 
is no medical evidence that 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected; or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  

Based on this record, the Board finds that the claim for an 
increased rating higher than 10 percent for the service-
connected dermatitis of the head, face, neck, and chest must 
be denied.  


ORDER

An increased rating in excess of 10 percent for the service-
connected dermatitis of the head, face, neck, and chest is 
denied. 


REMAND

The veteran asserts that he is entitled to a permanent and 
total rating for pension purposes, to include on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(2).  
The veteran's service-connected disabilities are a healed 
scar of the upper lip (rated as 10 percent disabling), a 
healed scar over the left eye (rated as 10 percent 
disabling), a healed scar on the occipital area (rated as 10 
percent disabling),  painful scar over the left eye (rated as 
10 percent disabling), and his dermatitis of the head, face, 
neck, and chest (rated as 10 percent disabling).  The veteran 
also has non-service-connected disabilities of chronic 
lumbosacral strain (rated as 10 percent disabling), 
hypertension (rated as 10 percent disabling), refractive 
error ( rated as noncompensable), depression (rated as 
noncompensable), and missing fractured teeth (rated as 
noncompensable).   The Board notes that the veteran's 
combined evaluation is 50 percent. 

Permanent and total rating for pension purposes, benefits are 
payable to a veteran who served for 90 days or more during a 
period of war, as in this case, and who is permanently and 
totally disabled due to non-service connected disabilities 
that are not the result of his or her own willful misconduct.  
38 U.S.C.A. § 1521 (West 2002 & Supp. 2007); see also Dilles 
v. Brown, 5 Vet. App. 88, 89-90 (1993). 

If a veteran's combined disability is less than 100 percent, 
he or she must be unemployable by reason of disability. 38 
C.F.R. §§ 3.321, 3.340, 3.342 and Part 4 (2006); see also 
Brown (Clem) v. Derwinski, 2 Vet. App. 444, 446 (1992).  The 
Court has provided an analytical framework for application in 
pension cases.  See Brown v. Derwinski, 2 Vet. App. 444 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); Talley 
v. Derwinski, 2 Vet. App. 282 (1992).  

The holdings in these cases are to the combined effect that 
VA has a duty to ensure: that an appropriate rating for each 
disability of record is assigned using the approach mandated 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the 
"average person" and "unemployability" tests are applied; and 
that, if the benefit may not be awarded under the "average 
person" or "unemployability" test, a determination must be 
made as to whether benefits may be awarded on an 
extraschedular basis.  Finally, if the veteran does not meet 
either the "average person" or the "unemployability" tests, a 
determination is required as to whether the veteran should be 
granted nonservice connected disability pension on an 
extraschedular basis, pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(2), on the basis that he or she is unemployable by 
virtue of age, occupational background or other related 
factors.  

After careful review of the veteran's VA examinations the 
Board finds that none of the VA examiners have opined if the 
veteran's is permanently and totally disabled due to his 
service-connected and non-service-connected disabilities.  
Therefore, the RO should schedule the veteran for VA 
examination(s) in order to determine the current severity of 
various disabilities and if he is permanently and totally 
disabled due to these disabilities.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination, the 
RO should also give the veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  Specifically, the 
RO should request evidence of the veteran's income, net 
worth, employment history, and medical evidence regarding the 
claimed disabilities which render him unable to work.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this remaining matter is REMANDED for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that the veteran provide 
sufficient information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his 
claims.  

The RO should request evidence of the 
veteran's income, net worth, employment 
history, and medical evidence regarding 
the claimed disabilities which render him 
unable to work.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The veteran then should be scheduled 
for VA examination to ascertain the 
nature and severity of his 
service-connected and non-service-
connected disabilities to include scar 
over the upper lip, a healed scar over 
the left eye, a healed scar on the 
occipital area, painful scar over the 
left eye, dermatitis of the head, face, 
neck, and chest, chronic lumbosacral 
strain, hypertension, refractive error, 
depression, and missing fractured teeth 
and how his ability to perform employment 
is affected.  The entire claims file must 
be made available to the examiner, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
VA examiner should opine as to whether 
the veteran is precluded from performing 
substantially employment due to his 
various disabilities.  The examiner 
should set forth all examination 
findings, along with the complete 
rationale for all conclusions reached.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue of nonservice-connected pension 
benefits should be reviewed in light of 
all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the RO should furnish to the veteran and 
his representative an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


